Case 1:12-cv-15062-TLL-CEB ECF No. 281-2 filed 09/18/19   PageID.3365   Page 1 of 3




                             EXHIBIT
                                      2
Case 1:12-cv-15062-TLL-CEB ECF No. 281-2 filed 09/18/19                PageID.3366       Page 2 of 3



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

   SECURITIES AND EXCHANGE
   COMMISSION,

                  Plaintiff,                          CIVIL ACTION No. 12-cv-15062

           v.                                         HON. Thomas L. Ludington

   JOEL I. WILSON, DIVERSIFIED
   GROUP PARTNERSHIP MANAGEMENT,
   LLC, and AMERICAN REALTY FUNDS
   CORPORATION,

               Defendants.
   ___________________________________/

     [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT AMERICAN REALTY
                          FUNDS CORPORATION

        The Securities and Exchange Commission having filed a Complaint and Defendant

 American Realty Funds Corporation (“Defendant” or “American Realty”) having entered a

 general appearance; consented to the Court’s jurisdiction over Defendant and the subject matter

 of this action; consented to entry of this Final Judgment without admitting or denying the

 allegations of the Complaint (except as to jurisdiction); waived findings of fact and conclusions

 of law; and waived any right to appeal from this Final Judgment:

                                                 I.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

 Defendant is liable, jointly and severally with Defendant Joel I. Wilson, for disgorgement of

 $118,136, representing profits gained as a result of the conduct alleged in the Complaint,

 together with prejudgment interest thereon in the amount of $38,228 for a total of $156,364.

 Defendant’s obligation to pay disgorgement and prejudgment interest shall be deemed satisfied
Case 1:12-cv-15062-TLL-CEB ECF No. 281-2 filed 09/18/19                  PageID.3367       Page 3 of 3



 by the amounts collected and distributed by the receiver at the conclusion of the receivership,

 based upon the Court’s approval of the receiver’s submission of a final report and accounting.

 At the request of the SEC, no orders of permanent injunction or civil penalty will be entered

 against the Defendant.

                                                  II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

 Consent is incorporated herein with the same force and effect as if fully set forth herein, and that

 Defendant shall comply with all of the undertakings and agreements set forth therein.


                                                 III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                 IV.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


 Dated: ___________, 2019


                                               THOMAS L. LUDINGTON
                                               United States District Judge




                                                  2
